Citation Nr: 0843686	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-13 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  

2.  Entitlement to an initial increased disability rating for 
a right shoulder impingement (major), currently evaluated as 
20 percent disabling.  

3.  Entitlement to an initial increased disability rating for 
a left shoulder impingement, currently evaluated as 
20 percent disabling.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from October 2003 
to April 2005.  He is currently serving in the National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.  In that rating action, the RO 
granted:  Service connection for PTSD (50 percent effective, 
from April 2, 2005); service connection for right shoulder 
impingement (major) (20 percent effective, from April 2, 
2005); and service connection for left shoulder impingement 
(20 percent effective, from April 2, 2005).  

In an undated statement, the veteran raised the issue of 
entitlement to service connection for skin cancer.  This 
matter is referred to the RO for appropriate action.  

The issues of an initial increased rating for a right 
shoulder impingement (major) and left shoulder impingement 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity (due to such symptoms as flattened affect 
and difficulty in establishing and maintaining effective work 
and social relationships).  

2.  The veteran's service-connected PTSD is not manifested by 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to the following 
symptoms:  Suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and inability to establish and maintain effective 
relationships.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (Court) has held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159(c) (2008).  Service medical records have 
been associated with the claims folder.  All identified and 
available treatment records have been secured.  The veteran 
was given a pertinent VA examination in September 2006.  The 
duties to notify and assist have been met.  



II.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

In accordance with the rating schedule, PTSD is evaluated 
under the general rating formula for mental disorders. Under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2008), a 
50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms such as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  ibid.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, DC 9411.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the Court have held that the symptoms 
listed in 38 C.F.R. § 4.130 are the appropriate rating 
criteria for evaluating psychiatric disabilities, and that 
the criteria listed in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) supplement, but do not replace, 
the criteria listed in the general rating formula.  Sellers 
v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Further, 
the Court has recognized that a Global Assessment of 
Functioning (GAF) score is based on a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  In addition, the 
Court has held that a GAF score is only one factor in 
determining a veteran's disability rating.  See Brambley v. 
Principi, 17 Vet. App. 20, 26 (2003) (Steinberg, J., 
concurring).  

The Board must consider whether extraschedular consideration 
is warranted.  The field station is authorized to refer 
extraschedular cases to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2008).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88, 95-96 (1996).  The Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

III.  Analysis

First, Fenderson, 12 Vet. App. 119, applies because this 
appeal ensued from the veteran's disagreement with the 
evaluation assigned in connection with the original grant of 
service connection.  Staged ratings will be considered.  

The veteran asserted in his November 2006 notice of 
disagreement that his condition merits a higher rating.  The 
veteran's service personnel records show receipt of several 
awards, including a Combat Action Badge (CAB).  Receipt of 
the CAB is an indication the veteran served in combat.  

A September 2006 VA examination provided a diagnosis of Axis 
I PTSD, chronic, with a GAF score of 50.  A score of 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers) under 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th Edition (DSM-
IV).  The examiner, who reviewed the claims file, found that 
the veteran's affect was restricted.  He noted that the 
veteran visited only with family members, which is an 
indication of difficulty in establishing and maintaining 
effective work and social relationships under DC 9411.  The 
veteran's speech was normal with regard to rate and rhythm.  

The veteran did not exhibit symptoms at the examination 
consistent with a 70 percent rating under 38 C.F.R. § 4.130, 
DC 9411.  The veteran denied suicidal or homicidal ideation.  
His speech was found to be normal with regard to rate and 
rhythm.  Thought processes and associations were found to be 
"logical and tight" and no loosening of associations were 
noted, nor was any confusion.  The veteran was oriented and 
did not report hallucinations or delusional material.  The 
veteran was found to be currently employed and appeared 
"casually groomed".  He stated he got along well with his 
wife and enjoyed playing with his grandchild.  

The veteran explained that he did not like crowds and sat 
with his back to the wall in restaurants, however, the 
examiner did not characterize these behaviors as obesessional 
rituals, a symptom listed under DC 4911.  Id.  The examiner 
stated in his comment on the diagnosis that there "appeared 
to be some obsessive-compulsive traits."  No impaired 
impulse control was noted (such as unprovoked irritability 
with periods of violence), although the veteran stated he had 
road rage.  The veteran told the examiner that "he does 
fairly well if he is not in a stressful situation."  There 
was no specific difficulty in adapting to stressful 
circumstances listed.  No difficulty with work is noted in 
the examination report.  The examiner concluded the veteran's 
PTSD symptoms were moderate.  

A December 2005 VA medical record shows a diagnosis of Axis I 
PTSD with a history of remote alcohol abuse.  This record 
characterizes the veteran's PTSD as "mild" and states while 
the veteran has nightmares and intrusive memories, he does 
not have "comorbid depression or substance abuse."  The 
veteran's GAF score is listed as 71, which indicates under 
the DSM-IV that if symptoms are present they are transient 
and expectable reactions to psychosocial stressors; no more 
than slight impairment in social, occupational, or school 
functioning.  A March 2006 VA medical record shows follow up 
treatment for PTSD and notes Axis II obsessive compulsive 
personality disorder.  This record shows that although the 
veteran stated he created a "who to kill when I get back" 
list while in Iraq, he also stated he had no violent 
tendencies in the past, had no current intent to harm anyone 
and felt in hindsight it was silly to make the list.  In 
September 2006, the veteran was granted service connection 
for PTSD, evaluated as 50 percent disabling.  

On review of the evidence of record, the Board finds 
veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due 
symptoms such as flattened affect and difficulty in 
establishing and maintaining effective work and social 
relationships as contemplated by the 50 percent disability 
evaluation under 38 C.F.R. § 4.130, DC 9411.  As discussed 
above, the September 2006 VA examination did not show that 
the veteran's PTSD was manifested by symptoms that 
characterize a 70 percent disability evaluation.  As the VA 
examiner reviewed the entire file and conducted the 
examination for the specific purpose of evaluating the 
veteran, the September 2006 VA examination is highly 
probative.  Also, a review of other VA medical records in the 
file does not show a conflict with the VA examiner's 
conclusions.  

The veteran mentioned in his November 2006 notice of 
disagreement that he would have to leave his National Guard 
position because of stress at work.  The veteran did not 
report this stress at his September 2006 VA examination and 
it is not documented in any other VA mental health records.  
A February 2007 VA medical record shows the veteran reported 
his out-processing to a VA clinician, but it was due to 
various disabilities.  There is no evidence of National Guard 
separation in the claims file.  There is also no evidence of 
the veteran being unemployed.  

For the reasons discussed above, the evidence does not show 
that the veteran's service-connected PTSD is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to specified symptoms under 38 C.F.R. 
§ 4.130, DC 9411.  Consequently, an initial evaluation for 
service-connected PTSD in excess of 50 percent is not 
warranted.  

The Board has also considered whether the veteran is entitled 
to additional staged ratings.  Fenderson, supra.  The 
veteran's service-connected PTSD has not shown to be more 
than 50 percent disabling.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's PTSD results in 
marked interference with his employment or requires frequent 
periods of hospitalization.  Rather, the Board notes that the 
percentage ratings under the Schedule are representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that his PTSD results 
in unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Although the veteran asserts in 
his November 2006 notice of disagreement that his inability 
to handle stress from his full-time National Guard position 
was forcing him to leave it, no evidence of his separation 
has been shown.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

The preponderance of the evidence is against the veteran's 
increased rating claim for service-connected PTSD.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
appellant; the benefit-of-the-doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).  


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.  


REMAND

In the veteran's April 2007 substantive appeal, he mentions 
that both shoulders were scheduled for surgery in July and 
August 2007.  Medical records regarding these surgeries are 
not in the claims file.  The Board must remand these claims 
so the medical documents referencing the surgery may be 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the veteran asking 
him to send all documents regarding the 
surgery and treatment of his right 
shoulder impingement (major) and left 
shoulder impingement.  Send the 
appropriate form for the veteran to allow 
authorization and consent for the doctor 
and/or hospital to release information 
regarding this treatment, if actual 
treatment records are not submitted.  

2.  Schedule the veteran for a pertinent 
VA examination.  Prior to the examination, 
the VA examiner is requested to review the 
claims folder.  The claims folder and a 
copy of this Remand must be made available 
to the examiner in conjunction with the 
examination.  

Request that the examiner determine all 
current manifestations associated with the 
veteran's service connected bilateral 
shoulder impingement and to comment on the 
severity of these manifestations.  

3.  Readjudicate the claim of initial 
increased evaluations for bilateral 
shoulder impingement.  If the decision 
remains in any way adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue remaining on appeal.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


